Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-5, 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20110216164 A1-Luthra, in view of US 20090196345 A1-Nair et al (Hereinafter referred to as “Nair”).
Regarding claim 1, Luthra discloses a method comprising:
determining, based on a characteristic associated with a display device, a first format of multidimensional content (abstract, wherein determining a first format of video content, wherein Fig 7 shows that that video content is 3D (multidimensional content); [0032], wherein different types of formats are used to display video content in three dimensions; [0033] discloses that the determined format, vertical format, which is a top and bottom format, is based on a 3D monitor), wherein the first format is associated with a first manner of outputting a first component of the multidimensional content relative to a second component of the multidimensional content ([0032], discloses that the different formats are associated in a particular known manner of outputting (displaying) video content intended for the left and right eye. The examiner notes that the left and right eye are the first and second components of the 3D multidimensional content);
determining, based on the first format, a first stream of a plurality of streams (abstract, wherein determining a first and second streams), wherein each of the plurality of streams is associated with a different format (abstract, wherein first and second streams are associated with first and second formats), of the multidimensional content (Fig 7 shows multiple streams in 2D and 3D), that is associated with a different manner of outputting the first component of the multidimensional content relative to the second component of the multidimensional content ([0032-0033], If there are different formats, each format would inherently have a different manner of outputting information. For example, if the format is a vertical format, h.264, or h.265 format, each manner of display output would be different); and
causing the display device to output, based on the first stream, the multidimensional content ([0033], wherein 3DTV for display in 3D).
While Luthra discloses determining streams with different formats, it isn’t explicitly detailed that the streams are determined based on the format. 
However, in the same field of endeavor, Nair discloses determining, based on the first format, a first stream of a plurality of streams, wherein each of the plurality of streams is associated with a different format, of the multidimensional content [0037], wherein each stream may be compressed in one of a plurality of compression formats. The stream is produced based on the format in order to be compatible with the format; [0043], wherein a stream is encoded with a first format; [0082], first stream having first format such as mpeg 2; [0070-71], [0088-0089]), that is associated with a different manner of outputting the first component of the multidimensional content relative to the second component of the multidimensional content ([0083, If there are different formats, each format would inherently have a different manner of outputting content. For example, [0083], the compressed mpeg 2 stream is output in a manner to the mpeg 2 decoder. In other words, the format will inherently output the content in its own manner).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Luthra to disclose determining, based on the first format, a first stream of a plurality of streams, wherein each of the plurality of streams is associated with a different format, of the multidimensional content as taught by Nair, to provide a cost effective way and enable storage of as many presentations as desired by a user ([0003], Nair).
Regarding claim 3, Luthra discloses the method of claim 1, wherein the determining, based on the first format, the first stream comprises determining which of the plurality of streams comprises the first format (abstract, [0032-0033]).
Regarding claim 4, Luthra discloses the method of claim 1, wherein the characteristic comprises a type of the display device ([0033], wherein the type of display is a 3D monitor or tv).
Regarding claim 5, Nair discloses the method of claim 1, wherein the characteristic is associated with a mode of operation of the display device ([0052], wherein, streams ae to be retrieved for playback. In other words, streams are determined based on the requested playback mode; [0067], wherein stream is output in a different playback mode. In other words, the stream is determined and output based on the playback mode; [0070], wherein responsive to a playback mode, the stream is retrieved. The motivation is the same as for claim 1).
Regarding claim 8, Luthra discloses the method of claim 1, wherein the first component comprises one of a left video component or a right video component, and the second component comprises the other of the left video component or the right video component ([0032], The examiner notes that the left and right eye are the first and second components of the 3D multidimensional content);
Claim 6 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20110216164 A1-Luthra, in view of US 20090196345 A1-Nair et al (Hereinafter referred to as “Nair”), in further view of US 20100247079 A1-Zucker et al (Hereinafter referred to as “Zucker”).
Regarding claim 6, Luthra discloses the method of claim 1, further comprising determining, based on the first format, a second stream of the plurality of streams (see claim 1),
Luthra and Nair fail to explicitly disclose in detail wherein the causing the display device to output the multidimensional content comprises causing the display device to output the first component based on the first stream and the second component based on the second stream.
However, in the same field of endeavor, Zucker discloses wherein the causing the display device to output the multidimensional content comprises causing the display device to output the first component based on the first stream and the second component based on the second stream ([0027], wherein one stream is displayed across the entire screen while the second stream is displayed in an inset window; [0030], wherein left eye stream and right eye stream may be capable of displaying video data in full resolution. In other words, the playback device displays the left eye component based on the left eye stream and displays the right eye component based on the right eye stream).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Luthra and Nair to disclose wherein the causing the display device to output the multidimensional content comprises causing the display device to output the first component based on the first stream and the second component based on the second stream as taught by Zucker, to avoid and reduce significant image degradation associated with insufficient bandwidth ([0030], Zucker).
Claims 7, 10, 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20110216164 A1-Luthra, in view of US 20090196345 A1-Nair et al (Hereinafter referred to as “Nair”), in further view of US 20100141738 A1-Lee et al (Hereinafter referred to as “Lee”).
Regarding claim 7, Luthra discloses the method of claim 1 (See claim 1), 
Luthra and Nair fail to disclose determining, based on a user request, a second format of the multidimensional content, wherein the second format is associated with a second manner of outputting the first component relative to the second component; determining, based on the second format, a second stream of the plurality of streams; and causing the display device to switch from the first stream to the second stream to output, based on the second stream, the multidimensional content.
However, in the same field of endeavor, Lee discloses determining, based on a user request, a second format of the multidimensional content, wherein the second format is associated with a second manner of outputting the first component relative to the second component; determining, based on the second format, a second stream of the plurality of streams; and causing the display device to switch from the first stream to the second stream to output, based on the second stream, the multidimensional content ([0062-0063], wherein [0062] discloses the IP stream that is determined based on the user request disclosed in [0063]. {0063] also discloses the multi-dimensional video content described as 2 and 3 dimensional data. In addition, [0091], discloses IP streams, based on user desire to receive 3 or 2 dimensional service. Furthermore, [0119] discloses extracting ip stream corresponding to user’s selected service; ([0063], wherein the different formats are the m/H ensemble 0 504 and 506. [0091], wherein IP streams contain 2D or 3D)).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Luthra and Nair to disclose determining, based on a user request, a second format of the multidimensional content, wherein the second format is associated with a second manner of outputting the first component relative to the second component; determining, based on the second format, a second stream of the plurality of streams; and causing the display device to switch from the first stream to the second stream to output, based on the second stream, the multidimensional content as taught by Lee, to provide a more efficient method of providing broadcasting services by minimizing the restriction caused by additional transmission ([0011-0012]).
Regarding claim 10, analyses are analogous to those presented for claim 1 and are applicable for claim 10.
Luthra and Nair fail to explicitly disclose determining, based on a first request associated with a display device, a first format of multidimensional content
However, in the same field of endeavor, Lee determines, based on a first request associated with a display device, a first format of multidimensional content ([0062-0063], wherein [0062] discloses the IP stream that is determined based on the user request disclosed in [0063]. {0063] also discloses the multi-dimensional video content described as 2 and 3 dimensional data. In addition, [0091], discloses IP streams, based on user desire to receive 3 or 2 dimensional service. Furthermore, [0119] discloses extracting ip stream corresponding to user’s selected service; ([0063], wherein the different formats are the m/H ensemble 0 504 and 506. [0091], wherein IP streams contain 2D or 3D)).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Luthra and Nair to disclose determining, based on a first request associated with a display device, a first format of multidimensional content as taught by Lee, to provide a more efficient method of providing broadcasting services by minimizing the restriction caused by additional transmission ([0011-0012]).
Regarding claim 13, Lee discloses the method of claim 10, further comprising determining, based on a second request, a second format of the multidimensional content, wherein the second format is associated with a second manner of outputting the first component relative to the second component; determining, based on the second format, a second stream of the plurality of streams; and causing the display device to output, based on the second stream, the multidimensional content ([0062-0063], wherein [0062] discloses the IP stream that is determined based on the user request disclosed in [0063]. {0063] also discloses the multi-dimensional video content described as 2 and 3 dimensional data. In addition, [0091], discloses IP streams, based on user desire to receive 3 or 2 dimensional service. Furthermore, [0119] discloses extracting ip stream corresponding to user’s selected service; Motivation is the same as for claim 10).
Regarding claim 14, analyses are analogous to those presented for claim 8 and are applicable for claim 14.
Claims 16-17, 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20110216164 A1-Luthra, in view of US 20090196345 A1-Nair et al (Hereinafter referred to as “Nair”), in further view of US 20110058016 A1-Hulyalkar et al (Hereinafter referred to as “Huly”), in view of US 20080198920 A1-Yang et al (hereinafter referred to as “Yang”), in further view of US 20060109200 A1-Alden.
Regarding claim 16, analyses are analogous to those presented for claim 1 and are applicable for claim 16.
Luthra and Nair fail to explicitly disclose determining, based on a first mode of operation of a display device, a first one or more streams comprising two components of multidimensional content; receiving an indication associated with a second mode of operation of the output device; determining, based on the indication, a second one or more streams comprising two components of multidimensional content; causing the two components of the second one or more streams to be output via the display device and in accordance with the second mode of operation.
However, in the same field of endeavor, Huly discloses method (Fig. 5) comprising: determining, based on a first mode of operation of an display device, a first one or more streams comprising two components of multidimensional content ([0024], discloses displaying in a 3d or 2d mode, after processing the streams of data disclosed in [0023]), wherein the first one or more streams are associated with a first manner in which the two components are output relative to one another ([0023], side by side manner. The two components are left and right ); causing the two components of the first one or more streams to be output via the display device and in accordance with the first mode of operation ([0024], display in 2d or 3d mode); receiving an indication associated with a second mode of operation of the output device; determining, a second one or more streams comprising two components of multidimensional content (([0024], discloses displaying in a 3d or 2d mode, after processing the streams of data disclosed in [0023]), wherein the second one or more streams are associated with a second manner in which the two components of the second one or more streams are output relative to one another([0023], side by side manner. The two components are left and right; [0015], over under manner).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Luthra and Nair to disclose determining, based on a first mode of operation of a display device, a first one or more streams comprising two components of multidimensional content as taught by Huly, because the references teach all the claimed elements. Therefore, it would be obvious to combine said elements using known techniques to yield predictable results.
Luthra, Nair, and Huly fail to explicitly disclose receiving an indication associated with a second mode of operation of the output device; determining, based on the indication, a second one or more streams comprising two components of multidimensional content
However, in the same field of endeavor, Yang discloses receiving an indication associated with a second mode of operation of the output device ([0035], display type indication); determining, based on the indication, a second one or more streams comprising two components of multidimensional content ([0035], left eye and right eye views)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Luthra, Nair, and  Huly to disclose receiving an indication associated with a second mode of operation of the output device; determining, based on the indication, a second one or more streams comprising two components of multidimensional content as taught by Yang, to provide significant improvements in processing and transmitting video streams with increased bandwidths (Yang).
Luthra, Nair, Huly, and Yang fail to explicitly disclose causing the two components of the second one or more streams to be output via the display device 
However, in the same field of endeavor, Alden discloses causing the two components of the second one or more streams to be output via the display device (claim 1, wherein displaying at least two concurrent 3D content streams. It is well known that 3D streams include the left and the right eye. Therefore, since there are two streams, there with be and left and right eye content for each stream).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Luthra, Nair, Huly, and Yang to disclose causing the two components of the second one or more streams to be output via the display device as taught by Alden, to provide a system that is highly reliable (abstract, Alden).
Regarding claim 17, Yang discloses the method of claim 16, wherein the indication comprises a user request initiated using a user interface output via the output device ([0036], user indication. Motivation is same for claim 16).
Regarding claim 19, Yang discloses the method of claim 16, wherein the two components of multidimensional content of the first one or more streams comprise a left video component and a right video component ([0079], wherein the first and second components are the left and right components as disclosed. Motivation is same for claim 16).
Regarding claim 20, Yang discloses the method of claim 16, wherein the first mode of operation is associated with a first device being connected with the output device and the second mode of operation is associated with a second device being connected with the output device (Yang, fig. 2, multiple modes of operation connected to different devices. Motivation is same for claim 16).
Claim 23 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20110216164 A1-Luthra, in view of US 20090196345 A1-Nair et al (Hereinafter referred to as “Nair”), in further view of Patent 7123248 B1-Lafleur.
Regarding claim 23, Luthra discloses the method of claim 1 (see claim 1, 
Luthra and Nair fail to disclose wherein the characteristic associated with the display device is a connection speed of the display device, and wherein the determining the first format comprises determining the first format based on the connection speed of the display device.
However, in the same field of endeavor, Lafleur discloses wherein the characteristic associated with the display device is a connection speed of the display device, and wherein the determining the first format comprises determining the first format based on the connection speed of the display device (Column 1, lines 30-45, wherein determining the proper format based on the high seed connection of the display).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Luthra and Nair to disclose wherein the characteristic associated with the display device is a connection speed of the display device, and wherein the determining the first format comprises determining the first format based on the connection speed of the display device as taught by Lafleur, which is well known in the art  (Column 1, lines 30-45).
Claim 24 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20110216164 A1-Luthra, in view of US 20090196345 A1-Nair et al (Hereinafter referred to as “Nair”), in further view of US 20100141738 A1-Lee et al (Hereinafter referred to as “Lee”), in further view of Patent 7123248 B1-Lafleur.
Regarding claim 24, analyses are analogous to those presented for claim 23 and are applicable for claim 24
Claim 25 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20110216164 A1-Luthra, in view of US 20090196345 A1-Nair et al (Hereinafter referred to as “Nair”), in further view of US 20110058016 A1-Hulyalkar et al (Hereinafter referred to as “Huly”), in view of US 20080198920 A1-Yang et al (hereinafter referred to as “Yang”), in further view of US 20060109200 A1-Alden, in further view of in further view of Patent 7123248 B1-Lafleur.
Regarding claim 25, analyses are analogous to those presented for claim 23 and are applicable for claim 25.
Allowable Subject Matter
Claims 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487